Opinion issued July 23, 2015




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-15-00454-CV
                           ———————————
                 THE CITY OF FRIENDSWOOD, Appellant
                                        V.
               WIGHT REALTY INTERESTS, LTD., Appellee



                   On Appeal from the 212th District Court
                          Galveston County, Texas
                      Trial Court Case No. 09-CV-2123



                         MEMORANDUM OPINION

      Appellant, The City of Friendswood, representing that the parties have

resolved the underlying dispute, has filed an “Unopposed Motion to Dismiss” the

appeal. No other party has filed a notice of appeal, and no opinion has issued. See
TEX. R. APP. P. 42.1(a)(1), (c). Further, although the motion does not include a

certificate of conference, more than ten days have passed and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




                                         2